DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Receipt is acknowledged of applicants’ preliminary amendment filed December 4, 2018.   Claims 1-23 are pending and an action on the merits is as follows.	

Information Disclosure Statement
The information disclosure statement filed July 14, 2022 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  It has been placed in the application file, but the information referred to therein has not been considered.

Claim Objections
Claim 14 is objected to because the following element lacks proper antecedent basis in the claim(s):  
line 6: “the elevator car”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 and 14-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 includes the limitation “acquires current floor information of the personal mobile terminal by using the personal mobile terminal based on the floor information bit”.  However it is unclear how the personal mobile terminal can acquire information of the personal mobile terminal, and further why such acquisition would be necessary since the personal mobile terminal would already contain such information.  For examining purposes, this limitation is interpreted as stating “acquires current floor information of the personal mobile terminal based on the floor information bit”.
Claim 15 includes the limitation “acquires, by using the personal mobile terminal, current floor information of the personal mobile terminal based on the floor information bit”.  However it is unclear how the personal mobile terminal can acquire information of the personal mobile terminal, and further why such acquisition would be necessary since the personal mobile terminal would already contain such information.  For examining purposes, this limitation is interpreted as stating “acquires, current floor information of the personal mobile terminal based on the floor information bit”.
Claim 17 includes limitations pertaining to “a/the second radio signal” and “a/the second wireless connection”.  However the claim does not properly describe a first radio signal or a first wireless connection.  It is unclear whether the claim necessarily requires a first radio signal and a first wireless connection in order to provide a second radio signal and a second wireless connection.  For examining purposes, these limitations are interpreted as stating “a/the radio signal” and “a/the wireless connection”.  
Claims 2-7, 15 and 16 depend from claim 1 and therefore inherit all claimed limitations.  These claims do not correct the deficiencies of claim 1.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 8-10, 12, 20, 21 and 23 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Koopman, Jr. et al. (US 5,682,024).
Claims 8 and 20: Koopman, Jr. et al. discloses a radio signal apparatus used in an elevator system and a method for an elevator system, where a signal apparatus (transponder 38) broadcasts (transmits) an identity of the signal apparatus comprising a floor information bit used to indicate floor information of the signal apparatus (column 4 lines 25-28).  The apparatus is a radio signal apparatus (column 3 lines 58-62).
Claims 9 and 21: Koopman, Jr. et al. discloses a radio signal apparatus and method as stated above, where the radio signal apparatus is mounted in an elevator car and the floor information bit changes as a floor on which the elevator car provided with the radio signal apparatus is located changes (column 4 lines 52-56).
Claim 10: Koopman, Jr. et al. discloses a radio signal apparatus as stated above, where the radio signal apparatus acquires, from a decoder module (44), a floor on which the radio signal apparatus is currently located through use of a lookup table (column 4 lines 28-37).  The decoder module is disclosed to be part of an elevator controller (20) (column 4 lines 38-40).
Claim 12: Koopman, Jr. et al. discloses a radio signal apparatus as stated above, where the radio signal apparatus is mounted in a  landing area  (column 3 lines 43-44), and the floor information bit is used to indicate floor information of the lading area in which the radio signal apparatus is mounted (column 4 lines 25-28).  
Claim 23: Koopman, Jr. et al. discloses a method as stated above, where a computer readable storage medium storing a computer program executable by a processor implements the method, as is recognized in the art.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4, 5, 7, 14, 15, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Bünter et al. (US 2016/0376124 A1) in view of Koopman, Jr. et al. (US 5,682,024).
Claims 1 and 18: Bünter et al. discloses a communications system for an elevator system and a method for an elevator system, where a signal apparatus (transmitter unit 40) broadcasts via radio, an identity (floor specific identification code) comprising data used to indicate floor information of the signal apparatus (page 3 paragraph [0034]).  Therefore said signal apparatus is a radio signal apparatus.  The signal apparatus permanently transmits at regular intervals the identity, which is received by every personal mobile terminal present in a transmission range (page 3 paragraph [0034]).  Therefore the personal mobile terminal does not establish a connection to the radio signal apparatus.  The communications system recognizes, by using a personal mobile terminal, the identity broadcasted, and acquires current floor information of the personal mobile terminal based on the recognized identity (page 1 paragraph [0005]).  This reference fails to disclose the identity to comprise a floor information bit used to indicate floor information of the radio signal apparatus, such that the current floor information acquired is based on the floor information bit.
However Koopman, Jr. et al. teaches a communications system for an elevator system and method for an elevator system, where a signal apparatus (transponder 38) broadcasts (transmits) an identity of the signal apparatus comprising a floor information bit used to indicate floor information of the signal apparatus (column 4 lines 25-28).  The apparatus is a radio signal apparatus (column 3 lines 58-62).  Current floor information is acquired based on the floor information bit (column 3 lines 63-66).
Given the teachings of Koopman, Jr. et al., it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the communications system and method disclosed in Bünter et al. with providing the identity to comprise a floor information bit used to indicate floor information of the radio signal apparatus, such that the current floor information acquired is based on the floor information bit.  Doing so would provide “improved detection of a position of a [personal mobile terminal] … which allows the transceiver to query the transponders after a power loss and determine the position without a loss in position information” as taught in Koopman, Jr. et al. (column 2 lines 23-28).
Claim 4: Bünter et al. modified by Koopman, Jr. et al. discloses a communications system where the floor information bit is used to indicate floor information where the radio signal apparatus is located, as stated above.  The radio signal apparatus is disclosed in Bünter et al. to be mounted in a landing area (page 3 paragraph [0034]).  Therefore the floor information bit indicates floor information of the landing area in which the radio signal apparatus is mounted.
Claim 5: Bünter et al. modified by Koopman, Jr. et al. discloses a communications system as stated above, where the radio signal apparatus is disclosed in Bünter et al. to be a Bluetooth module (page 3 paragraph [0034]).  
Claim 7: Bünter et al. modified by Koopman, Jr. et al. discloses a communications system as stated above, where the radio signal apparatus is disclosed in Bünter et al. to establish a wireless connection to the personal mobile terminal (page 3 paragraph [0027]) and receive a destination-floor registration command (page 5 paragraph [0046]).
Claim 14: Bünter et al. modified by Koopman, Jr. et al. discloses a radio signal apparatus as stated above, where an elevator system is shown in Fig. 2 of Bünter et al. to include elevator cars (page 3 paragraph [0026]), and an elevator controller (elevator control device 16) configured to control operation of an elevator car in the elevator system (page 2 paragraph [0024]).  The radio signal apparatus is disclosed to be mounted in a landing area (page 3 paragraph [0034]).
Claim 15: Bünter et al. modified by Koopman, Jr. et al. discloses a radio signal apparatus where the system recognizes, by using a personal mobile terminal, an identity broadcasted by the radio signal apparatus without establishing a connection to the radio signal apparatus, and further acquires current floor information of the personal mobile terminal based on a floor information bit in the recognized identity, as stated above. 
Claim 17: Bünter et al. modified by Koopman, Jr. et al. discloses an elevator system as stated above, where the radio signal apparatus is disclosed in Bünter et al. to be mounted in the landing area (page 3 paragraph [0034]), and is configured to broadcast a radio signal and establish, based on the radio signal, a wireless connection to a personal mobile terminal carried by a passenger in a mode and manner known with mobile radio network, e.g. internet (page 3 paragraph [0027]).  Therefore the wireless connection is automatically established, as is recognized in the art.  The radio signal apparatus receives, when the wireless connection is established, a call request command about a call destination sent from the personal mobile terminal (page 5 paragraph [0046]).
Claims 11 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Koopman, Jr. et al. (US 5,682,024) in view of Matsuoka (US 2009/0014256 A1).
Claim 11: Koopman, Jr. et al. discloses a radio signal apparatus as stated above, but fails to disclose an identity setting unit to be disposed in the radio signal apparatus, and configured to write floor information acquired from the elevator controller into the floor information bit of the identity.
However Matsuoka teaches a signal apparatus, where an identity setting unit writes floor information acquired from an elevator controller into floor information of an identity (page 3 paragraph [0047]).
Given the teachings of Matsuoka, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the communications system and method disclosed in Koopman, Jr. et al. with providing an identity setting unit to be configured to write floor information acquired from the elevator controller into the floor information bit of the identity.  It would have further been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the identity setting unit to be disposed in the radio signal apparatus, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.  Doing so would ensure accurate height data stored for the elevator car and landings in case of building shift over time.
Claim 22: Koopman, Jr. et al. discloses a method as stated above, where the radio signal apparatus acquires, from a decoder module (44), a floor on which the radio signal apparatus is currently located through use of a lookup table (column 4 lines 28-37).  This reference fails to disclose the floor information bit to be set based on the acquired floor.
However Matsuoka teaches a method for an elevator system, where floor information acquired is set/written based on a determined current floor (page 3 paragraph [0047]).
Given the teachings of Matsuoka, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the communications system and method disclosed in Koopman, Jr. et al. with providing the floor information bit to be set based on the acquired floor.  Doing so would ensure accurate height data stored for the elevator car and landings in case of building shift over time.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Koopman, Jr. et al. (US 5,682,024) in view of Bünter et al. (US 2016/0376124 A1).
Claim 13: Koopman, Jr. et al. discloses a radio signal apparatus as stated above, but fails to disclose the radio signal apparatus to be a Bluetooth module or a Bluetooth Low Energy module.
However Bünter et al. teaches a radio signal apparatus (transmitter unit 40) as a Bluetooth module for communicating with a mobile radio (24) (page 3 paragraph [0034]).
Given the teachings of Bünter et al., it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the communications system and method disclosed in Koopman, Jr. et al. with providing the radio signal apparatus to be a Bluetooth module.  Doing so would allow communication with a mobile radio/phone over short distances, thereby reducing the chance of interference with other mobile radios/phones and radio signal apparatuses.
Claims 2, 3 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Bünter et al. (US 2016/0376124 A1) modified by Koopman, Jr. et al. (US 5,682,024) as applied to claims above, further in view of Morgan et al. (US 5,984,051).
Claim 2: Bünter et al. modified by Koopman, Jr. et al. discloses a communications system as stated above, but fails to disclose the radio signal apparatus to be mounted in an elevator car, such that the floor information bit changes as a floor on which the radio signal apparatus is located changes.
However Morgan et al. teaches a communications system for an elevator system, where a signal apparatus mounted in an elevator car, broadcasts a beacon (column 2 lines 8-16).
Given the teachings of Morgan et al., it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the communications system and method disclosed in Bünter et al. as modified by Koopman, Jr. et al. with providing the radio signal apparatus to be mounted in an elevator car.  The floor information bit then would change as a floor on which the radio signal apparatus is located changes.  Doing so would allow prompts to be sent to a user upon entering the elevator car, as taught in Morgan et al. (column 5 lines 57-59).
Claim 3: Bünter et al. modified by Koopman, Jr. et al. and Morgan et al. discloses a communications system where the identity indicates a floor on which the radio signal apparatus is located, as stated above.  The radio signal apparatus is disclosed in Bünter et al. to acquire, from an elevator control system (elevator control device 16), the identity (page 4 paragraph [0043]).
Claim 16: Bünter et al. modified by Koopman, Jr. et al. discloses an elevator system as stated above, where the radio signal apparatus is disclosed in Bünter et al. to be configured to broadcast a first radio signal and establish, based on the first radio signal, a first wireless connection to a personal mobile terminal carried by a passenger in a mode and manner known with mobile radio network, e.g. internet (page 3 paragraph [0027]).  Therefore the first wireless connection is automatically established, as is recognized in the art.  The radio signal apparatus receives, when the first wireless connection is established, a destination-floor registration command sent from the personal mobile terminal (page 5 paragraph [0046]).  These references fail to disclose the radio signal apparatus to be mounted in an elevator car.
However Morgan et al. teaches a communications system for an elevator system, where a signal apparatus mounted in an elevator car, broadcasts a beacon (column 2 lines 8-16).
Given the teachings of Morgan et al., it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the communications system and method disclosed in Bünter et al. as modified by Koopman, Jr. et al. with providing the radio signal apparatus to be mounted in an elevator car.  The floor information bit then would change as a floor on which the radio signal apparatus is located changes.  Doing so would allow prompts to be sent to a user upon entering the elevator car, as taught in Morgan et al. (column 5 lines 57-59).
Claims 6 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Bünter et al. (US 2016/0376124 A1) modified by Koopman, Jr. et al. (US 5,682,024) as applied to claim 1 above, further in view of Bodmer et al. (US 5,984,051).
Claims 6 and 19: Bünter et al. modified by Koopman, Jr. et al. discloses a communication system and method as stated above, but fails to disclose reminding, by using the personal mobile terminal, a passenger using the personal mobile terminal when the acquired floor information is close or equal to destination floor information.
However Bodmer et al. teaches a communication system and method for an elevator system, where a passenger is reminded when a destination floor has been reached (column 2 lines 28-31).
Given the teachings of Bodmer et al., it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the communications system and method disclosed in Bünter et al. as modified by Koopman, Jr. et al. with reminding, by using the personal mobile terminal, a passenger using the personal mobile terminal when the acquired floor information is close or equal to destination floor information.  Doing so would provide “enhancement of the passenger information, which offers to the passengers an even greater overview and travel convenience” as taught in Bodmer (column 2 lines 32-35).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER UHLIR whose telephone number is (571)270-3091. The examiner can normally be reached M-F 8:30-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Christopher Uhlir/Primary Examiner, Art Unit 2837                                                                                                                                                                                             October 22, 2022